Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite as the scope of the claim is unclear since claim 5 depends from itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shand (US 8,246,021 B2), henceforth referred to as Shand.
Regarding Claim 1, Shand discloses a body tie-down for a chassis comprising: a mounting plate configured to fixedly coupled with a body frame member with one or more fasteners (Claim 6: "In an automotive vehicle having a frame formed with offrigger brackets, and a body component mounted on the frame by connection thereof to the offrigger brackets to permit attachment of the body components to the frame, an elastomeric body mount having an upper elastomeric member disposed between the body component and the selected offrigger bracket; and a fastener interconnecting the corresponding body component and the upper elastomeric member to affix the body component to the elastomeric body mount, the improvement comprising"), each of the fasteners comprising a bolt and a collar that are swaged together (Figure 4: bolt 25 and tube 27), a spring assembly (Figure 4: elastomeric member 22), and a rigid member configured to couple with the mounting plate through the spring assembly to provide a semi-resilient joint between the rigid member and the mounting plate (Figure 2: Outrigger bracket 15 attached to vehicle frame 10 through elastomeric body mount 21), the rigid member configured to fixedly couple with a frame (Figure 2: Outrigger bracket 15 attached to vehicle frame 10). Further, applicant's claim of “a bolt and a collar that are swaged together" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by process claim is the same as or an obvious variant of the process in Shand et al.
Regarding Claim 2, Shand discloses the spring assembly comprises a compression spring and a fastener (Figure 4: Attachment bolt 25 and elastomeric member 22), the fastener extending through the compression spring (Figure 4: Attachment bolt 25 extends through elastomeric member 22), the mounting plate and the rigid member configured to couple with each other through the fastener and the compression spring (Figure 4: Top washer 26 coupled to outrigger bracket 15 through bolt 25 and elastomeric member 22), so that relative translation of the mounting plate relative to the rigid member drives compression or extension of the compression spring (Column 5 line 37-41: "During normal operation, the elastomeric body mount 21 deflects as the operational loads are imposed on the frame 10 and the automotive component 19, compressing the elastomeric member 22 and driving the attachment bolt 25 up and down relative to the offrigger bracket 15").
Regarding Claim 3, Shand discloses the mounting plate is fixedly coupled with the body frame member through two of the fasteners and a coupling plate (Figure 4: bridging member 16 attached to offrigger bracket 15 through fasteners on the left and right side of the elastomeric member), wherein both of the fasteners extend through the coupling plate and the coupling plate abuts the mounting plate (Figure 4: bridging member 16 abutted with offrigger bracket 15 with fasteners).
Regarding Claim 4, Shand discloses the mounting plate fixedly couples with the body frame member at a mounting surface (Figure 1: offrigger 15 is coupled to frame 10).
Regarding Claim 6, Shand discloses the body tie-down for the chassis provides a joint between the chassis and the body frame member (Figure 2: Automotive component 19 jointed to frame 10 through offrigger bracket and elastomeric member 21), the joint having some amount of resilience to allow dampened relative movement between the chassis and the body frame member (Figure 2: joint is comprised of elastomeric  member 21).
Regarding Claim 8, Shand discloses a chassis configured to couple with the body (Abstract: "A plug-in hydraulic body to frame mounting assembly is mounted to a conventional elastomeric body mount device to increase the control of vibration from the operation of the automotive frame to the automotive component supported thereon"), and a plurality of body couplers (Figure 1: plurality of offrigger brackets 15 on frame), wherein a first one of the plurality of body couplers comprises: a mounting plate configured to fixedly couple with the body through one or more fasteners (Figure 4: Top washer 26 coupled to outrigger bracket 15 through bolt 25 and elastomeric member 22), each of the fasteners comprising a bolt and a collar that are swaged together (Figure 4: bolt 25 and tube 27), a spring assembly (Figure 4: elastomeric member 22), and a rigid member configured to couple with the mounting plate through the spring assembly to provide a semi-resilient joint between the rigid member and the mounting plate (Figure 2: Outrigger bracket 15 attached to vehicle frame 10 through elastomeric body mount 21), the rigid member configured to fixedly couple with the chassis (Figure 2: Outrigger bracket 15 attached to vehicle frame 10). Further, applicant's claim of “a bolt and a collar that are swaged together" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by process claim is the same as or an obvious variant of the process in Shand et al.
Regarding Claim 9, Shand discloses the spring assembly comprises a compression spring and a fastener (Figure 4: Attachment bolt 25 and elastomeric member 22), the fastener extending through the compression spring (Figure 4: Attachment bolt 25 extends through elastomeric member 22), the mounting plate and the rigid member configured to couple with each other through the fastener and the compression spring (Figure 4: Top washer 26 coupled to outrigger bracket 15 through bolt 25 and elastomeric member 22), so that relative translation of the mounting plate relative to the rigid member drives compression or extension of the compression spring (Column line : "During normal operation, the elastomeric body mount 21 deflects as the operational loads are imposed on the frame 10 and the automotive component 19, compressing the elastomeric member 22 and driving the attachment bolt 25 up and down relative to the offrigger bracket 15").
Regarding Claim 10, Shand discloses the mounting plate is fixedly coupled with the body through two of the fasteners and a coupling plate (Figure 4: bridging member 16 attached to offrigger bracket 15 through fasteners on the left and right side of the elastomeric member), wherein both of the fasteners extend through the coupling plate and the coupling plate abuts the mounting plate (Figure 4: bridging member 16 abutted with offrigger bracket 15 with fasteners).
Regarding Claim 11, Shand discloses the mounting plate fixedly couples with the body at a mounting surface (Figure 1: offrigger 15 is coupled to frame 10).
Regarding Claim 13, Shand discloses the body coupler for the chassis provides a joint between the chassis and the body (Figure 2: Automotive component 19 jointed to frame 10 through offrigger bracket and elastomeric member 21), the joint having some amount of resilience to allow dampened relative movement between the chassis and the body. (Figure 2: joint is comprised of elastomeric member 21).
Regarding Claim 15, Shand discloses the plurality of body couplers are spaced apart along the chassis (Figure 1: plurality of offrigger brackets 15 on frame).
Regarding Claim 16, Shand discloses a second one of the plurality of body couplers comprises: a first body frame coupler fastened with the body (Figure 2: offrigger bracket attached to automotive frame member 10 and automotive component 19), the first body frame coupler comprising a protrusion (Figure 2: offrigger bracket comprises a protrusion that holds the elastic joint member), and a second body frame coupler fastened with the chassis (Figure 2: offrigger bracket fastened to vehicle frame 10), the second body frame coupler comprising a slot within which the protrusion is received (Figure 2: Mating slot 17 on hydraulic body mount 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shand in view of Lakore (US 2019/0077461A1), henceforth referred to as Lakore.
Regarding Claim 5, Shand does not disclose multiple apertures or fasteners to connect the mounting surface to the frame. However, Lakore discloses the mounting surface comprises a plurality of apertures for receiving the one or more fasteners (Figure 3: mount 18 attached to frame 10 with plurality of fasteners 26), the plurality of apertures defining different positions for the mounting plate along the body frame member (Figure 1: multiple locations for mounts 18 along vehicle frame 10).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tie down structure of Shand with the mounting structure of Lakore in order to securely attach the mount to the frame (Paragraph [0024]: “In the exemplary embodiment depicted in FIG. 2, the lower attachment section 22 is bolted to the frame 10 using a threaded fastener 26 and a nut 28; however, in other embodiments, the lower attachment section 22 is welded to the frame 10. In still other embodiments, the lower attachment section 22 is secured to the frame using another reversible or permanent attachment method. Thus, secure attachment of the mount 18 to the frame is provided”).
Regarding Claim 12, Shand does not disclose multiple apertures or fasteners to connect the mounting surface to the frame. However, Lakore discloses the mounting surface comprises a plurality of apertures for receiving the one or more fasteners (Figure 3: mount 18 attached to frame 10 with plurality of fasteners 26), the plurality of apertures defining different positions for the mounting plate along the body frame member (Figure 1: multiple locations for mounts 18 along vehicle frame 10).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tie down structure of Shand with the mounting structure of Lakore in order to securely attach the mount to the frame (Paragraph [0024]: “In the exemplary embodiment depicted in FIG. 2, the lower attachment section 22 is bolted to the frame 10 using a threaded fastener 26 and a nut 28; however, in other embodiments, the lower attachment section 22 is welded to the frame 10. In still other embodiments, the lower attachment section 22 is secured to the frame using another reversible or permanent attachment method. Thus, secure attachment of the mount 18 to the frame is provided”).
Claims 7, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shand in view of Jonathan (US20190077461A1), henceforth referred to as Jonathan.
Regarding Claim 7, Shand does not teach that the vehicle is a refuse vehicle. However, Jonathan discloses the chassis is a chassis of a refuse vehicle (Page 1 line 8-10: "The chassis of a conventional goods vehicle, such as a refuse vehicle or a delivery vehicle, typically comprises a frame structure including a number of longitudinal beams and horizontal supports").  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tie down structure of Shand with the refuse vehicle of Jonathan in order to create a resilient joint to attach the body of the vehicle to the chassis (Page 5 lines 13-18: “According to a further aspect of the invention there is provided a method of assembling a vehicle chassis, including the steps: manufacturing a first chassis sub structure that is suitable for mounting at least one of an operator's cab, an engine and a front suspension; manufacturing a second chassis sub structure by fixing a longitudinal member to a body; then connecting the first chassis sub structure to the second chassis sub assembly.”)
Regarding Claim 14, Shand does not teach that the vehicle is a refuse vehicle. However, Jonathan discloses the chassis is a chassis of a refuse vehicle (Page 1 line 8-10: "The chassis of a conventional goods vehicle, such as a refuse vehicle or a delivery vehicle, typically comprises a frame structure including a number of longitudinal beams and horizontal supports").  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tie down structure of Shand with the refuse vehicle of Jonathan in order to create a resilient joint to attach the body of the vehicle to the chassis (Page 5 lines 13-18: “According to a further aspect of the invention there is provided a method of assembling a vehicle chassis, including the steps: manufacturing a first chassis sub structure that is suitable for mounting at least one of an operator's cab, an engine and a front suspension; manufacturing a second chassis sub structure by fixing a longitudinal member to a body; then connecting the first chassis sub structure to the second chassis sub assembly.”)
Regarding Claim 17, Shand teaches and a coupler configured to secure the frame member with the body (Abstract: "A plug-in hydraulic body to frame mounting assembly is mounted to a conventional elastomeric body mount device to increase the control of vibration from the operation of the automotive frame to the automotive component supported thereon"), the coupler comprising: a mounting plate configured to fixedly couple with the body through one or more fasteners (Figure 4: Top washer 26 coupled to outrigger bracket 15 through bolt 25 and elastomeric member 22), each of the fasteners comprising a bolt and a collar that are swaged together (Figure 4: bolt 25 and tube 27), a spring assembly (Figure 4: elastomeric member 22), and a rigid member configured to couple with the mounting plate through the spring assembly to provide a semi-resilient joint between the rigid member and the mounting plate (Figure 2: Outrigger bracket 15 attached to vehicle frame 10 through elastomeric body mount 21), the rigid member configured to fixedly couple with the frame member (Figure 2: Outrigger bracket 15 attached to vehicle frame 10). However, Shand does not teach that the vehicle is a refuse vehicle.  Jonathan discloses a refuse vehicle comprising: a frame member (Page 1 line 8-10: "The chassis of a conventional goods vehicle, such as a refuse vehicle or a delivery vehicle, typically comprises a frame structure including a number of longitudinal beams and horizontal supports"), and a body (Page 1 line 13-14: "The chassis, including a bed, may also have a body").  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tie down structure of Shand with the refuse vehicle of Jonathan in order to create a resilient joint to attach the body of the vehicle to the chassis (Page 5 lines 13-18: “According to a further aspect of the invention there is provided a method of assembling a vehicle chassis, including the steps: manufacturing a first chassis sub structure that is suitable for mounting at least one of an operator's cab, an engine and a front suspension; manufacturing a second chassis sub structure by fixing a longitudinal member to a body; then connecting the first chassis sub structure to the second chassis sub assembly.”) Further, applicant's claim of “a bolt and a collar that are swaged together" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by process claim is the same as or an obvious variant of the process in Shand et al.
Regarding Claim 18, Shand as modified discloses the spring assembly comprises a compression spring and a fastener (Figure 4: Attachment bolt 25 and elastomeric member 22), the fastener extending through the compression spring (Figure 4: Attachment bolt 25 extends through elastomeric member 22), the mounting plate and the rigid member configured to couple with each other through the fastener and the compression spring (Figure 4: Top washer 26 coupled to outrigger bracket 15 through bolt 25 and elastomeric member 22), so that relative translation of the mounting plate relative to the rigid member drives compression or extension of the compression spring (Column 5 line 37-41: "During normal operation, the elastomeric body mount 21 deflects as the operational loads are imposed on the frame 10 and the automotive component 19, compressing the elastomeric member 22 and driving the attachment bolt 25 up and down relative to the offrigger bracket 15").
Regarding Claim 19, Shand as modified teaches the mounting plate is fixedly coupled with the body through two of the fasteners and a coupling plate (Figure 4: bridging member 16 attached to offrigger bracket 15 through fasteners on the left and right side of the elastomeric member), wherein both of the fasteners extend through the coupling plate and the coupling plate abuts the mounting plate (Figure 4: bridging member 16 abutted with offrigger bracket 15 with fasteners)
Regarding Claim 20, the body coupler for the chassis provides a joint between the chassis and the body (Figure 2: Automotive component 19 jointed to frame 10 through offrigger bracket and elastomeric member 21), the joint having some amount of resilience to allow dampened relative movement between the chassis and the body (Figure 2: joint is comprised of elastomeric member 21).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Zhu (US10145441B2), which discloses a mount with integrated spring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614